Title: From George Washington to Samuel Meredith, 9 September 1780
From: Washington, George
To: Meredith, Samuel


                        
                            Sir
                            Head Quarters Bergen County 9th Sepr 1780
                        
                        I have recd your favr of the 27th ulto. I am sorry that the Abilities of the Gentleman of the Board should
                            not be equal to their inclinations or that any embarrassments should be thrown in their way by local laws. I am however
                            confident, that every thing within their power will be done for the relief of the Army and tho’ their supplies may not
                            come up to what they at first intended, they will make a very acceptable and material addition to those furnished by the several
                            States. I am Sir Yr most obt and hble Servt


                    